Citation Nr: 1008350	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  05-37 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus.

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from December 
1964 to December 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from April 2004 and February 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The April 2004 rating decision 
awarded service connection for diabetes mellitus and assigned 
an initial 20 percent rating and denied service connection 
for coronary artery disease.  The Veteran disagreed with the 
initial rating for diabetes mellitus, and the issue of 
entitlement to a higher disability rating based upon an 
initial grant of service connection for diabetes mellitus 
remains before the Board.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The February 2006 rating decision denied 
service connection for a bilateral knee disability, claimed 
as damaged knees.

In August 2008 the Board remanded the claim for further 
development.  The development has been completed with respect 
to the claimed bilateral knee disability, and that claim is 
before the Board for final review.

The issues of service connection for coronary artery disease 
to include as secondary to diabetes mellitus and an initial 
rating in excess of 20 percent are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran is not shown to have a current bilateral knee 
disorder.



CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a bilateral knee disorder was received in September 2005.  
Thereafter, he was notified of the general provisions of the 
VCAA in correspondence dated in November 2005, February 2007, 
and November 2008.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist him 
in completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in December 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in February 2007 and 
November 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and VA 
and private treatment records have been obtained and 
associated with his claims file.  

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his claimed 
bilateral knee disability.  However, VA need not conduct an 
examination with respect to the claim on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  

There is no competent evidence of a current knee disability 
or persistent or recurrent symptoms of a disability.  The 
Board notes that the February 2006 rating decision referred 
to private treatment records that diagnosed left knee 
chondromalacia in February 1992 and right knee chondromalacia 
in February 1994 and that the August 2008 Board decision and 
remand explained that those specific private treatment 
records were not located within the claims folder.  
Correspondence to the Veteran in October 2006 explained that 
the RO was returning private treatment records [from W. B., 
M.D.] because they were duplicate copies.  In the August 2008 
remand, the Board instructed the AMC/RO to request the 
missing records from the Veteran.  In November 2008 the AMC 
requested copies of those specific records from the Veteran 
or a completed Authorization and Consent to Release 
Information (VA Form 21-4142) to obtain the records for him.  
He promptly replied the same month, indicating that he had no 
other information or evidence to substantiate his claim; he 
did not return the requested form.  

Notwithstanding the apparent diagnosis of right and left knee 
disabilities in the early 1990s, the VA still has no 
obligation to provide a VA medical examination and opinion 
with respect to the claimed knee disabilities because there 
is no current evidence of any knee disability, including any 
complaints of pain.  To illustrate, VA treatment records 
dated from May 2001 to September 2008 do not contain a single 
complaint of any knee pain, and multiple examination findings 
reported normal joints and motion of all extremities.  In 
January 2002, he did complain of occasional pain and 
stiffness of his joints due to arthritis; however, none of 
these records contained any diagnosis of arthritis in any 
joints.  Instead, they showed consistent efforts to encourage 
the Veteran to control his diet and exercise to alleviate his 
morbid obesity and control his diabetes mellitus.  Therefore, 
a VA examination and opinion is not required to evaluate the 
Veteran's claimed bilateral knee disability.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he developed a bilateral knee 
disability after a battle in Vietnam, stating that he was 
walking up a mountain while thinking about dead Viet Cong 
bodies and feeling devastated, and he fell on his knee.  He 
also described hitting his leg on a rock during a battle and 
receiving treatment at a field hospital for about a week.  

Service treatment records and service personnel records were 
entirely silent for any complaints, findings or reference to 
any knee problems, including any complaints of knee problems 
at separation.  

Service personnel records showed that he served in Vietnam 
from August 1965 to August 1966.  

As noted above, post-service private treatment records from 
W. B., M.D., dated in February 1992 and February 1994 
diagnosed left knee chondromalacia and right knee 
chondromalacia, respectively.  Those records were mentioned 
in the February 2006 rating decision, but not found in the 
claims folder upon review by the Board in August 2008.  The 
AMC requested those specific records from the Veteran in 
November 2008, or an Authorization and Consent to Release 
Information to obtain the records for him.  He did not 
provide the records or an authorization to obtain them on his 
behalf.  Instead, he responded in November 2008 that he had 
no other information to substantiate his claim.

Available post-service private treatment records from W. B., 
M.D., dated from November 1990 to August 2000 included a 
complaint of right knee pain in June 1999.  He denied any 
recent trauma, but stated that he had a past injury.  The 
diagnosis was knee strain.  Other private treatment records 
from Dr. W. B. showed that he had a stroke in November 1990 
and weighed 277 pounds at the time, and in September 1999 he 
weighed 283 pounds and was five feet seven inches tall.

Private treatment records from C. S., M.D., dated from 
September 1999 to May 2004 contained no complaints or 
findings related to any knee problems.  In an August 2000 
physical examination report, his weight was records as 300 
pounds; and objective findings of the extremities included no 
cyanosis, clubbing or edema; full range of motion; and joints 
without inflammation.  Additional records documented 
noncompliance with diet and exercise as recommended for 
diabetes management and reducing his increasing weight.

In a letter from Dr. C. S. dated in September 2004, he 
indicated that he was treating the Veteran for diabetes, 
coronary artery disease, and hypertension.

In a rating decision dated in August 2005, the RO awarded 
service connection for PTSD based on a verified mortar attack 
on the Veteran's unit in May 1966.

Vet Center treatment records dated from October 2004 to March 
2005 contained no complaints about any knee problems, and he 
did not identify receiving any medical treatment for any knee 
problems during the intake assessment.

The Veteran's claim for service connection for "damaged 
knees" was received in September 2005.

In correspondence received in December 2006 related to his 
diabetes mellitus claim, the Veteran stated that he was now 
on insulin, diet therapy, and exercise.

VA treatment records dated from May 2001 to September 2008 
did not contain a single complaint of knee pain or any other 
knee problems.  In a primary care note dated in January 2002, 
he complained of occasional pain and stiffness of his joints 
due to arthritis.  No particular joint was identified by the 
Veteran, and objective examination of the extremities 
revealed normal joints and motion, and the assessment did not 
include arthritis or any other knee disability.  Despite a 
diagnosis of morbid obesity, VA treatment records 
consistently reflected normal joints and motion of the 
extremities (May 2001, April and November 2002, June 2003, 
and January 2004), as well as denials of any pain.

In connection with the claim, the Board has considered the 
assertions that the Veteran and his representative have 
advanced on appeal.  The Board finds that the Veteran is 
competent to describe his symptomatology regarding his 
claimed bilateral knee disability.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (holding that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation; in such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection).  The Board also accepts the Veteran's statement 
about hurting his knee(s) in service as credible despite the 
lack of any complaints or treatment for any knee problems 
during service.  See Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992) (holding that it is the duty of the BVA as the 
factfinder to determine credibility of the testimony and 
other lay evidence).  

However, there is no medical evidence showing that his 
claimed in-service knee injury was anything other than an 
acute and transitory problem.  Notably, there were no further 
complaints of any knee problems during the 16 months of 
service after returning from Vietnam, including at his 
separation examination.

Moreover, even if the Board conceded that the Veteran had 
chondromalacia of the bilateral knees in the early 1990s as 
apparently diagnosed by Dr. B. W., seven and a half years of 
more recent VA treatment records contained no complaints, 
findings, or diagnosis of any knee disorder.  Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110.  In order to 
prevail on the issue of service connection there must be: 
medical evidence of a current disability, medical evidence, 
or in some cases lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and, medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  In the 
present case, neither a competent diagnosis of a current 
bilateral knee disorder nor medical evidence of a nexus 
between the claimed in-service knee injury and any current 
complaints has been provided.  Therefore, the Veteran's claim 
for service connection for a bilateral knee disability must 
be denied.

For all the foregoing reasons, the claim for service 
connection for a bilateral knee disability must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, the case must be returned to the AMC/RO to 
provide the Veteran with an adequate VA cardiovascular 
examination to be performed by a physician and to provide him 
with a VA diabetes mellitus examination, as he claims that 
his disability is worse.

In August 2008 the Board remanded the claim, in part, to 
provide the Veteran with a VA cardiology examination to be 
performed by a physician with the purpose of clarifying the 
etiology of any coronary artery disease present on 
examination.  The physician was to be provided with a copy of 
VA Training Letter (TL) 00-06 (2000) that addresses 
complications of diabetes mellitus, including coronary artery 
disease.  The physician was requested to provide an opinion 
and supporting rationale (reasons and bases), based on a 
review of the claims file, TL 00-06, and examination of the 
Veteran, as to whether it was at least as likely as not that 
any coronary artery disease was caused by diabetes mellitus, 
or whether diabetes mellitus aggravated any present coronary 
artery disease.  Unfortunately, the examination was conduct 
by a registered nurse and co-signed by a psychiatrist, there 
was no indication that TL 00-06 was provided to the examiner 
or reviewed, and the nurse indicated within the body of the 
report that she did not review private medical records 
contained within the claims folder.  Therefore, the Board 
finds that the examination is inadequate, and the Veteran 
must be scheduled for a new examination and opinion to be 
conducted by a medical doctor.

The body of the August 2008 remand also instructed that the 
Veteran should be provided with a VA diabetes mellitus 
examination to determine the current severity of his diabetes 
mellitus.  However, this instruction was not included in the 
"Action" section of the remand.  The AMC/RO should schedule 
the Veteran for a VA diabetes mellitus examination.

Prior to either examination, the AMC/RO should contact the 
Veteran to request any additional VA or private treatment for 
coronary artery disease or diabetes mellitus and associate 
those records with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated him for coronary artery disease 
or diabetes mellitus since September 
2008.  Of particular interest are any VA 
treatment records from September 2008 to 
the present.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  After any identified private or VA 
treatment records have been obtained and 
associated with the claims folder, the 
Veteran should be afforded a VA 
cardiovascular examination performed by a 
physician (but not a psychiatrist) to 
evaluate the nature and etiology of his 
claimed coronary artery disease.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder, VA Training Letter 00-06 
(2000), and a copy of this remand must be 
made available to the physician for 
review of the case, and the physician is 
to acknowledge receipt and review of the 
training letter.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Opinions requested below 
should be provided based on the results 
of examination, a review of all of the 
medical evidence of record, a review of 
VA TL 00-66, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

Following review of the claims folder, VA 
TL 00-66, and an examination of the 
Veteran, and utilizing sound medical 
principles, the physician is requested to 
identify whether the Veteran currently 
has coronary artery disease and when it 
was first diagnosed, and to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that (1) coronary artery disease 
was caused by diabetes mellitus; and (2) 
if not, whether diabetes mellitus 
aggravated the coronary artery disease 
and to what extent.  Again, adequate 
reasons and bases (a fully articulated 
medical rationale) must be provided for 
opinions rendered.  If the physician 
identifies any alternative etiology of 
coronary artery disease or alternative 
aggravating factors, he or she is 
requested to explain his or her 
conclusions.

3.  The Veteran should be afforded a VA 
diabetes mellitus examination performed 
by a physician to evaluate the current 
nature of his disability.  All indicated 
tests and studies are to be performed.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Diabetes 
Mellitus Examinations, revised on 
September 22, 2008.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Following review of the claims folder and 
an examination of the Veteran, the 
physician is specifically asked to 
indicate whether any VA or private 
medical providers have required 
regulation of activities (defined as 
"avoidance of strenuous occupational and 
recreational activities"), and/or 
whether the physician finds that 
regulation of activities is currently 
recommended or warranted.  Adequate 
reasons and bases (a fully articulated 
medical rationale) must be provided for 
any opinion rendered.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the determination is 
less than fully favorable, the Veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


